Citation Nr: 1312054	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  00-01 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include claimed as secondary to residuals of a service-connected right shoulder fracture and thoracic outlet surgery.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and spondylitis of the cervical spine (hereinafter a cervical spine disability). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from November 1967 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran had a hearing before the Board in May 2006 and the transcript is of record. In February 2008,  the Board reopened the claim and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  

In a decision dated in July 2110, the Board denied service connection for the lumbar spine disorder and remanded the issue regarding service connection for a cervical spine disability.  The Veteran appealed that part of the decision that denied service connection for a lumbar spine disability to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2012 Memorandum Decision, the Court vacated that portion of the Board's July 2010 decision that denied service connection for his lumbar spine disabilities, and remanded the issue back to the Board for development consistent with the Court's dictates.

During the pendency of this appeal, in August 2010, the RO granted the claim for service connection for a cervical spine disability and assigned a 10 percent rating.   In November 2010, the Veteran filed a timely notice of disagreement.  In March 2013, in the informal hearing presentation, the Veteran's representative continued to argue in support of a claim for a higher initial evaluation. 

The issues of entitlement to service connection for a lumbar spine disability and entitlement to a higher initial rating for a cervical spine disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his low back was injured at the time of an in-service fall in December 1967 where he fractured his right shoulder.  At that time, the Veteran claims he also injured his low back.  In the alternative, the Veteran claims his low back disability is secondary to his right shoulder disability.  For example, the Veteran claims in 1977 (after service) he was carrying an 80 pound rock on his right side.  Due to his weak and painful right shoulder, he dropped the rock and injured his low back.  

The Board sought an independent medical expert (IME) opinion in June 2007 by a private orthopedist.  The June 2007 IME found the Veteran to currently have DDD of the lumbar spine, but opined the Veteran's diagnosis was "in no way related to the initial [1967] injury," but rather was part of the typical aging process.  The IME accurately described the Veteran's in-service injury and post-service occupational injuries in rendering his opinion.  The IME further found significant the time delay between the 1967 injury and complaints of back pain.

In order to reconcile all conflicting medical evidence, the VA afforded the Veteran a VA examination in November 2009.  After interviewing the Veteran and taking into account his reports of intercurrent injuries including a 1977 injury (which the Veteran stated was caused by right shoulder weakness) and other occupational injuries, the examiner diagnosed the Veteran with DDD of the lumbar spine opining it is "less likely as not" that the Veteran's DDD of the lumbar spine is "secondary to the Veteran's service-connected right humeral neck fracture, ulnar nerve pain, status post thoracic outlet surgery, and/or right first rib removal."  The examiner further opined that the Veteran's disorder was not aggravated by the service related disabilities.

The examiner explained that there simply is no evidence that the Veteran significantly injured his low back at the time of the 1967 fall.  Without evidence of a significant injury, the examiner found it not likely that he would have developed DDD down the road due to the 1967 fall.  The examiner further highlighted that DDD can occur just in the process of aging without any history of significant injury.

In the Memorandum decision the Court found that the June 2007 IME was inadequate in that the examiner provided no rationale for his conclusion that the Veteran's lumbar condition was part of the typical aging process.  The Court stated that while the examiner noted review of the Veteran's records, he failed to cite to any supporting data for his conclusion.  

The Court also found fault with the November 2009 VA examination report and conclusions.  It found that the examiner failed to adequately explain his conclusion that the lumbar spine disability was not secondary to the service connected right humeral neck fracture, ulnar nerve pain, status post thoracic outlet surgery, and/or right first rib removal.  The Court noted that the examiner was tasked with considering whether the right shoulder injury caused or aggravated the current low back disability, but instead focused on the Veteran's lack of back pain or symptomatology after the accident.  Additionally, the examiner failed to provide any discussion of how the Veteran's right shoulder injury may have caused or aggravated his back condition.    

The Veteran also argues that his pre-existing scoliosis was aggravated by his military service.  In this regard, it is not clear from the medical records whether the diagnosis of scoliosis is a congenital disease or defect.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

Further, controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin, supra. 

No opinion has been provided as to whether the Veteran's scoliosis: (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  Therefore another VA examination and opinion is needed to address the questions posed by the Court and the Board.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be provided a Statement of the Case on the issue of entitlement to a higher initial rating for a cervical spine disability.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board. See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238 (1999).

2.  Request that the Veteran identify any additional evidence, not already of record, that is pertinent to the claim on appeal that is not currently of record.  All attempts to obtain any additional records identified by the Veteran should be fully documented in the claims folder.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, after completion of the above, schedule the Veteran for a VA examination, by a specialist in orthopedic medicine, in light of the issue at hand, to address the nature and etiology of the current low back disability.  All orthopedic findings should be set forth in detail.  The claims file must be made available to the physician, and that physician is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should provide the following information: 

(a) Is the Veteran's scoliosis considered to be a "defect" or "disease" for VA purposes?  In this regard, the examiner is to note that a congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating.  Please provide a complete explanation for the opinion.

(b) If the scoliosis  is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the spine?  Please provide a complete explanation for the opinion.

(c) If the scoliosis is a disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during active service?  Please provide a complete explanation for the opinion.  If so, was the increase in disability undebatably due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

(d) Provide an opinion as to what the current spine diagnoses are and whether any current spine disabilities are at least as likely as not (a probability of 50 percent or greater) related to active service to include his claimed injury in 1967?  Is it at least as likely as not that any current spine disabilities were caused or worsened by any service-connected disability to include his right shoulder disability? (The Veteran is currently service-connected for DDD of the cervical spine, right humeral neck fracture, ulnar nerve pain, status post thoracic outlet surgery, right elbow disability, right first rib removal, and dermatitis.) Please provide a complete explanation for the opinion.  The examiner must discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence whether in the file or outside sources.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


